Citation Nr: 1131159	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2006 rating decision of the VA Regional Office (RO) in Denver, Colorado that granted service connection for PTSD and awarded a 30 percent disability rating, effective from May 31, 2005.  The Veteran expressed disagreement with initial rating assigned and an appeal ensued.

The Board denied the claim in an October 2008 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the decision and remanded the matter to the Board for further action consistent with its decision.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

The issue of entitlement to service connection for depression, to include as secondary to PTSD is raised by record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction at this time and it is referred to the AOJ for appropriate action. 


REMAND

In its Memorandum Decision, the Court essentially found that the Board did not provide an adequate statement of reasons and bases, did not consider whether staged ratings were appropriate, and failed to address entitlement to a total rating based on unemployability that was reasonably raised by the record pursuant to holdings in Roberson v. Principi, 251 F.3d 178 (Fed.Cir. 2001) and Norris v. West, 12 Vet.App. 413, 421-22 (1999); see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court also noted that the appellant had filed a formal claim for depression, to include as secondary to PTSD, in May 2005 which had not been considered.  It was noted that the RO had subsumed the issue of depression under PTSD, but that it still was still pending and unadjudicated.  These matters require RO consideration.

The Board finds that further development of the record is indicated prior to disposition of the issue on appeal, to include a current VA examination.  Additionally, the Board observes that the Veteran receives VA psychiatric outpatient treatment within the Denver [CO] VA medical system.  The most recent records date through March 2008.  As there may be additional VA records of psychiatric treatment, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA outpatient psychiatric records dating from April 2008 should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient clinical records of psychiatric treatment from the Denver VA medical system from April 2008 through the present, and associate with the claims folder.

2.  Following receipt of additional records, schedule the Veteran for a psychiatric examination to determine the status of the service-connected PTSD.  The claims folder should be made available to the examiner.  All necessary tests and studies, including appropriate psychological studies, if indicated, should be conducted to identify the degree of social and occupational impairment attributable to PTSD.  The clinical findings should be delineated in detail.

The examiner should also provide a full multi-axial evaluation, to include the assignment of a numerical score on the Global Assessment of Functioning (GAF) scale. The examiner is asked to address the specific criteria for mental disorders under 38 C.F.R. § 4.125 through § 4.130 (2011) (to be provided by the RO) and identify those criteria met by the Veteran, to include whether he has deficiencies in each of the following areas: work, school, family relations, judgment, thinking, and mood due to PTSD.

3.  The AOJ should address the issue of entitlement to a total rating for compensation on the basis of individual unemployability.  See order of the Court. 

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

